DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 was filed after the mailing date of is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
Claim 6, line 5 and claim 16, line 7, ‘the plurality of system call’ should be --the plurality of system calls--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 17, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Reynolds et al., (US PUB 2012/0203890 hereinafter Reynolds) in view of Takayama, US PUB 2016/0094623).

As to claim 1, Reynolds teaches a computer-implemented method comprising: 
Intercepting (‘…Collector application 200 collects, via the established hooks, performance data corresponding to at least one network application running on the networked device (block 602)…’ Figures 1a, 6 and Para. 0089), by a first programmatic container of a first computing device, a system call (‘…Collector application 200 also establishes hooks to an application oriented system call interface to a transport network stack. The hooks may include, in some embodiments, an AFD filter. Collector application 200 collects, via the established hooks, performance data corresponding to at least one network application running on the networked device (block 602)….’ Para. 0089) made by a second programmatic container to an operating system (‘… One or more operating-system-level virtualization containers on the networked device are enumerated, and named pipes that are accessible by at least one application running in a respective one of the one or more operating-system-level virtualization containers, and that are configured to receive data from within the respective one of the one or more operating-system-level virtualization containers, are created. Performance data, gathered by the at least one application running in the respective one of the one or more operating-system-level virtualization containers and including an identification of the respective one of the one or more operating-system-level virtualization containers, is retrieved via the named pipe that is accessible by the at least one application running in the respective one of the one or more operating-system-level virtualization containers.…’, note: one of the containers that received/collected data is the first container and one or more container that sent call/data is the second container, para. 0007) of the first computing device (‘…the networked device…’ Figures 1a, 6 and Para. 0006 and 0089); 
in response to intercepting the system call, generating, by the first programmatic container, an enriched message based at least in part on the intercepted system call and a metrics message sent from the second programmatic container (‘…A plurality of metrics based on the collected performance data is generated, and an event incorporating at least one of the plurality of metrics is generated. Some embodiments may provide that the generated event includes an IP address, a port, and/or a container identifier’ para. 0007) to [an interface] of the first computer (‘…the networked device…’ Figures 1a, 6 and Para. 0006 and 0089); and 
sending the enriched message to a monitoring application (‘…provide network application performance data to the health data processing application 100…’ figure 1a and para. 0043) hosted on a second computer (‘… the health data processing application 100 may reside in a dedicated computing device that is coupled to the network 10…’ figure 1a and para. 0043).
Reynolds and Reynolds do not but Takayama teaches a interface (‘…an Internet Protocol (IP) address “127.0.0.1” (IPv4) and a host name “localhost’ para. 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Reynolds and Reynolds by adopt the teachings of Takayama because would provide an interface of a host which is well-known to be used to identify a particular host and also to connect and communicate (para. 0035).

As to claim 2, Reynolds modified by Takayama teaches the computer-implemented method of claim 1, Reynolds teaches further comprising: 
sending, from the second programmatic container, the metrics message (‘… One or more operating-system-level virtualization containers on the networked device are enumerated, and named pipes that are accessible by at least one application running in a respective one of the one or more operating-system-level virtualization containers, and that are configured to receive data from within the respective one of the one or more operating-system-level virtualization containers, are created. Performance data, gathered by the at least one application running in the respective one of the one or more operating-system-level virtualization containers and including an identification of the respective one of the one or more operating-system-level virtualization containers, is retrieved via the named pipe that is accessible by the at least one application running in the respective one of the one or more operating-system-level virtualization containers.…’, note: one of the containers that received/collected data is the first container and one or more container that sent call/data is the second container, para. 0007) to [the interface] of the first computing device (‘…the networked device…’ Figures 1a, 6 and Para. 0006 and 0089); and 
making, by the second programmatic container, the system call to the operating system of the first computing device (‘… One or more operating-system-level virtualization containers on the networked device are enumerated, and named pipes that are accessible by at least one application running in a respective one of the one or more operating-system-level virtualization containers, and that are configured to receive data from within the respective one of the one or more operating-system-level virtualization containers, are created. Performance data, gathered by the at least one application running in the respective one of the one or more operating-system-level virtualization containers and including an identification of the respective one of the one or more operating-system-level virtualization containers, is retrieved via the named pipe that is accessible by the at least one application running in the respective one of the one or more operating-system-level virtualization containers.…’, note: one of the containers that received/collected data is the claimed first container and one or more container that sent data is claimed second container, para. 0007).  
Reynolds does not but Takayama teaches the interface (‘…an Internet Protocol (IP) address “127.0.0.1” (IPv4) and a host name “localhost’ para. 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Reynolds by adopt the teachings of Takayama because Takayama would provide an interface of a host which is well-known to be used to identify a particular host and also to connect and communicate with (para. 0035).

As to claim 3, Reynolds modified by Takayama teaches the computer-implemented method of claim 1, Reynolds teaches wherein the first programmatic container performs the intercepting (‘…Collector application 200 collects, via the established hooks, performance data corresponding to at least one network application running on the networked device (block 602)…’ Figures 1a, 6 and Para. 0089) and the generating with no direct communication between the first programmatic container and the second programmatic container (‘…A plurality of metrics based on the collected performance data is generated, and an event incorporating at least one of the plurality of metrics is generated. Some embodiments may provide that the generated event includes an IP address, a port, and/or a container identifier’ para. 0007) and (‘…the networked device…’ Figures 1a, 6 and Para. 0089).  

As to claim 4, Reynolds modified by Takayama teaches the computer-implemented method of claim 1, Reynolds teaches further comprising:
Intercepting (‘…Collector application 200 collects, via the established hooks, performance data corresponding to at least one network application running on the networked device (block 602)…’ Figures 1a, 6 and Para. 0089), by the first programmatic container, a plurality of system calls (‘…various function calls…’ para. 0069) made by the second programmatic container to the operating system of the first computing device (‘… One or more operating-system-level virtualization containers on the networked device are enumerated, and named pipes that are accessible by at least one application running in a respective one of the one or more operating-system-level virtualization containers, and that are configured to receive data from within the respective one of the one or more operating-system-level virtualization containers, are created. Performance data, gathered by the at least one application running in the respective one of the one or more operating-system-level virtualization containers and including an identification of the respective one of the one or more operating-system-level virtualization containers, is retrieved via the named pipe that is accessible by the at least one application running in the respective one of the one or more operating-system-level virtualization containers.…’, note: a container can send call multiple times, para. 0007); and 
in response to intercepting the plurality of system calls, generating, by the first programmatic container, a plurality of enriched messages based at least in part on the intercepted plurality of system calls and a plurality of metrics messages (‘…A plurality of metrics based on the collected performance data is generated, and an event incorporating at least one of the plurality of metrics is generated. Some embodiments may provide that the generated event includes an IP address, a port, and/or a container identifier’ para. 0007) and (‘…the networked device…’ Figures 1a, 6 and Para. 0089) sent from the second programmatic container (‘…A plurality of metrics based on the collected performance data is generated, and an event incorporating at least one of the plurality of metrics is generated. Some embodiments may provide that the generated event includes an IP address, a port, and/or a container identifier’ para. 0007) to [the interface] of the first computer (‘…the networked device…’ Figures 1a, 6 and Para. 0089). 
Reynolds does not but Takayama teaches the interface (‘…an Internet Protocol (IP) address “127.0.0.1” (IPv4) and a host name “localhost’ para. 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Reynolds by adopt the teachings of Takayama because Takayama would provide an interface of a host which is well-known to be used to identify a particular host and also to connect and communicate with (para. 0035).

As to claim 5, Reynolds modified by Takayama teaches the computer-implemented method of claim 4, Reynolds teaches further comprising: 
aggregating the plurality of enriched messages (‘… metrics may be aggregated…’ para. 0070); and 
60351-0056-19-sending the aggregated plurality of enriched messages to the monitoring application hosted on the second computer (‘… generate events incorporating the aggregated metrics data for dispatch to a health data processor application 100 that is operable to receive aggregated metrics data from multiple collectors 200’ para. 0072).  

As to claim 6, Reynolds modified by Takayama teaches the computer-implemented method of claim 1, Reynolds teaches further comprising:
Intercepting (‘…Collector application 200 collects, via the established hooks, performance data corresponding to at least one network application running on the networked device (block 602)…’ Figures 1a, 6 and Para. 0089), by a first programmatic container, a plurality of system calls (‘…various function calls…’ para. 0069) made by a plurality of second programmatic containers to the operating system (‘…receive data from within the respective one of the one or more operating-system-level virtualization containers, are created. Performance data, gathered by the at least one application running in the respective one of the one or more operating-system-level virtualization containers and including an identification of the respective one of the one or more operating-system-level virtualization containers, is retrieved via the named pipe that is accessible by the at least one application running in the respective one of the one or more operating-system-level virtualization containers…’, note: more than one of the containers would be plurality of second containers, para. 0007) of the first computing device (‘…the networked device…’ Figures 1a, 6 and Para. 0006 and 0089); and 
in response to intercepting the plurality of system call, generating, by the first programmatic container, a plurality of enriched messages based at least in part on the intercepted plurality of system calls and a plurality of metrics messages sent from the plurality of second programmatic containers (‘…A plurality of metrics based on the collected performance data is generated, and an event incorporating at least one of the plurality of metrics is generated. Some embodiments may provide that the generated event includes an IP address, a port, and/or a container identifier’ para. 0007) and (‘…the networked device…’ Figures 1a, 6 and Para. 0089) to [the interface of] the first computer (‘…the networked device…’ Figures 1a, 6 and Para. 0089). 
Reynolds does not but Takayama teaches the interface (‘…an Internet Protocol (IP) address “127.0.0.1” (IPv4) and a host name “localhost’ para. 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Reynolds by adopt the teachings of Takayama because Takayama would provide an interface of a host which is well-known to be used to identify a particular host and also to connect and communicate with (para. 0035).

As to claim 7, Reynolds modified by Takayama teaches the computer-implemented method of claim 1, Reynolds teaches further comprising generating, by the first programmatic container, a second enriched message based at least in part on a second metrics message (‘…A plurality of metrics based on the collected performance data is generated, and an event incorporating at least one of the plurality of metrics is generated. Some embodiments may provide that the generated event includes an IP address, a port, and/or a container identifier’ a plurality of metrics would include a second metric message, para. 0007) sent from the second programmatic container to the first programmatic container.  

As to claim 9, Reynolds modified by Takayama teaches the computer-implemented method of claim 1, Reynolds teaches further comprising monitoring, by the first programmatic container in response to intercepting the system call, [a localhost interface] of the first computer for the metrics message sent from the second programmatic container (‘…the OS agent intercepts system calls from the application layer on the hosts to the operating system layer…’ para. 0049).  
Reynolds does not but Takayama teaches a localhost interface (‘…an Internet Protocol (IP) address “127.0.0.1” (IPv4) and a host name” localhost’ para. 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Reynolds and Reynolds by adopt the teachings of Takayama because Takayama would provide a local IP address which is well-known to be used to identify an interface of a particular host (para. 0035).

As to claim 10, Reynolds modified by Takayama teaches the computer-implemented method of claim 9, Reynolds does not but Takayama teaches wherein the localhost interface of the first computer is at local IP address 127.0.0.1. (‘…an Internet Protocol (IP) address “127.0.0.1” (IPv4) and a host name” localhost’ para. 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Reynolds and Takayama by adopt the teachings of Takayama because Takayama would provide a local IP address which is well-known to be used to identify an interface of a particular host (para. 0035).

As to claim 11, this is a computer system claim of claim 1.  See rejection for claim 1 above. Further, Reynolds teaches:
	one or more processors (element CPU 101 of figure 1c);
	one or more memories (element main memory 122 of figure 1) storing computer-executable instructions that, when executed by the one or more processors. 

As to claims 12 – 17, see rejection for claims 2 – 7 above.

As to claims 19 - 20, see rejection for claims 9 - 10 above.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view Takayama as applied to claim 1, and further in view of Blackwell et al., (US PUB 2014/0149575 hereinafter Blackwell).

As to claim 8, Reynolds modified by Takayama teaches the computer-implemented method of claim 1, Reynolds and Takayama do not but Blackwell teaches wherein generating the enriched message includes adding one or more of a container name tag, an application ID tag, or an image name tag to the enriched message associated with the second programmatic container (“…The metric data so tagged ….” Para. 0032).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Reynolds and Takayama by adopt the teachings of Blackwell because Blackwell would provide tag to be easily organized when being used for specific reason (para. 0090).

As to claim 18, see rejection for claim 8 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192/2194